                Case 1:20-cv-01586-APM Document 13 Filed 12/14/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

                                                       )
 WILLKIE FARR & GALLAGHER LLP,                         )
                                                       )
                     Plaintiff,                        )
                                                       )
            v.                                         )       Civil Action No. 20-1586 (APM)
                                                       )
 DEFENSE INTELLIGENCE AGENCY,                          )
                                                       )
                     Defendant.                        )
                                                       )

                                    JOINT S T AT US REPORT

           Defendant, Defense Intelligence Agency (“DIA” or the “Agency”) and Plaintiff, Willkie

Farr & Gallagher LLP (“Plaintiff”), through undersigned counsel, submit this joint status report in

response to the Court’s Minute Order dated October 15, 2020, which directed the parties to “file an

additional Joint Status Report by December 14, 2020, which advises whether any outstanding

disputed issues remain and, if so, proposes a briefing schedule.”

           1.       On June 16, 2020, Plaintiff filed this Freedom of Information Act (“FOIA”)

complaint alleging that DIA failed to respond to its FOIA requests seeking “to compel [DIA] to

produce records as required by law related to contractor payments to the Taliban.” See Compl.

¶ 1. Plaintiff’s complaint more specifically describes the records sought as Drug Enforcement

Agency (“DEA”) records it believes DIA “may be in possession of . . .              because the DEA-

established Afghanistan Threat Finance Cell was sharing its intelligence with the [DIA] at the

time.” See Compl. ¶ 15.

           2.       DIA previously reported that on October 13, 2020, a final determination letter was

submitted to Plaintiff’s counsel advising that the search was completed and no responsive records were

located.
            Case 1:20-cv-01586-APM Document 13 Filed 12/14/20 Page 2 of 3




       3.       The parties have since conferred regarding the possibility of resolving this matter

without further litigation.

       4.       Most recently, Plaintiff requested additional information regarding search

adequacy. On December 10, 2020, Defendant provided information responsive to Plaintiff’s

request.

       5.       Additional time is needed for the parties to continue their efforts to determine if a

negotiated resolution is possible and, if not, to narrow the areas of disagreement.

       6.       In light of the present status, the parties respectfully request that the Court defer the

entry of a briefing schedule at this time and instead order the parties to submit another joint status

report updating the Court on their efforts to resolve this matter or proposing a briefing schedule

within 60 days: on or before February 12, 2021.




                                           *        *       *




                                                   2
        Case 1:20-cv-01586-APM Document 13 Filed 12/14/20 Page 3 of 3




Respectfully submitted,

/s/ Randall Jackson                       MICHAEL R. SHERWIN
                                          Acting United States Attorney
Randall Jackson (D.C. BAR No. 490798)
Nicholas Reddick (D.C. BAR No. 1670683)   DANIEL F. VAN HORN, D.C. Bar #924092
Devin Charles Ringger (D.C. BAR No.       Chief, Civil Division
1044160)
WILLKIE FARR & GALLAGHER LLP              By: /s/ Paul A. Mussenden
1875 K Sheet, N.W.                        PAUL A. MUSSENDEN
Washington, D.C. 20006-1238               Assistant United States Attorney 555 4th Street,
Tel: (202) 303-1000                       N.W.
Fax: (202) 303-2000                       Washington, District of Columbia 20530
RJackson@willkie.com                      Telephone: 202 252 7874
NReddick@willkie.com                      Paul.Mussenden@usdoj.gov
DRingger@willkie.com
                                          Counsel for Defendant
Counsel for Plaintiff



Dated: December 14, 2020




                                          3
